BROADDUS, P.. J.
— At the November Term, 1907, of the circuit court of Caldwell county, the defendant was indicted by the grand jury of the county for the *388illegal sale of whisky. The indictment was in three counts. In the first count he was charged with the illegal sale of whisky as a dramshop keeper. In the second and third counts he was charged with the illegal sale of whisky as a licensed druggist. The prosecuting attorney dismissed as to the first count of the indictment and the cause was tried before a jury on the charges contained in the second and third counts, and defendant was convicted on both counts. The defendant in due time filed motion for a new trial and in arrest of judgment, which were overruled by the court, and judgment entered on the verdict of the jury. The defendant appealed. He has filed no abstract of the case and no brief and argument in this court. The State has moved to dismiss the appeal for such failure, but the motion is overruled.
Section 2716, Revised Statutes 1899, governing appeals in criminal cases, expressly provides that: “No assignment of error or joinder in error shall be necessary upon any appeal or writ of error, in a criminal case issued or taken,” etc.; “but the court shall proceed upon the return thereof without delay, and render judgment upon the record before them.”
The defendant has presented to the court a complete record of the case, including the trial, with the evidence, instructions, verdict, judgment, and his motion for a new trial and in arrest of judgment, and the ruling of the court upon them and the order granting an appeal.
In the pursuance of the mandate of the statute we have examined the record, and find that the indictment is sufficient; that the evidence justified the defendant’s conviction of the crime with which he was charged; that there was no error in the admission or rejection of evidence ; and that defendant had a fair and impartial trial. Wherefore the cause is affirmed.
All concur.